[Cite as DiBiase v. DiBiase, 2013-Ohio-2879.]
                          STATE OF OHIO, JEFFERSON COUNTY

                                  IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT


KYRA A. DiBIASE nka SNIDER                      )   CASE NO. 12 JE 15
                                                )
        PLAINTIFF-APPELLEE                      )
                                                )
VS.                                             )   OPINION
                                                )
PAUL A. DiBIASE, JR.                            )
                                                )
        DEFENDANT-APPELLANT                     )

CHARACTER OF PROCEEDINGS:                           Civil Appeal from the Court of Common
                                                    Pleas of Jefferson County, Ohio
                                                    Case No. 02 DR 244

JUDGMENT:                                           Affirmed.

APPEARANCES:

For Plaintiff-Appellee:                             Kyra A. DiBiase nka Snider, Pro Se
                                                    438 Braybarton Blvd.
                                                    Steubenville, Ohio 43952

For Defendant-Appellant:                            Atty. Gary M. Stern
                                                    Stern, Stern & Stern Co., LPA
                                                    108 South Fourth Street
                                                    Steubenville, Ohio 43952


JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Mary DeGenaro
                                                    Dated: June 24, 2013
[Cite as DiBiase v. DiBiase, 2013-Ohio-2879.]
WAITE, J.


        {¶1}    Appellant Paul A. DiBiase, Jr. appeals a decision of the Jefferson

County Court of Common Pleas modifying his child support obligation. The parties

had four children together, and Appellant was ordered to pay child support as part of

the divorce. The oldest child recently reached the age of majority, thus leading to a

request to modify child support.                Since Appellant and his ex-wife Kyra DiBiase

(“Appellee”) have a combined income of over $150,000, child support is not based on

a specific formula, but rather, on the needs and standard of living of the children and

parents. See R.C. 3119.04(B). The magistrate examined the needs and standard of

living of the children and parents, but ultimately decided to extrapolate child support

based on the formula used for parents earning less than $150,000.                  We have

approved of this method of extrapolation in Cho v. Cho, 7th Dist. No. 03 MA 73,

2003-Ohio-7111 and Ellis v. Ellis, 7th Dist. No. 08 MA 133, 2009-Ohio-4964. The

trial judge adopted the magistrate's decision and findings based on the extrapolation

method, and this appeal followed.

        {¶2}    Appellant argues that the trial court did not properly consider the needs

and standard of living of the children when computing child support. Appellant further

argues that there was no documentary evidence for most of the expenses claimed by

Appellee. Appellant also claims that the magistrate improperly acted as Appellee's

advocate during the entire proceeding out of sympathy for the fact that Appellee was

acting pro se. Appellee has not responded to this appeal. Appellant is correct that,

when the combined income of both parents exceeds $150,000 per year, child support

must be decided on a case by case basis after considering the needs and standard
                                                                                    -2-

of living of the parents and children.     The record reflects that the trial court did

consider the needs and standard of living of the children, as is evidenced by the

hearing transcript, the magistrate's report, the magistrate's findings of fact, and the

trial court’s final judgment. Appellant also objects to specific expense items that may

have been incorrectly calculated by the magistrate. Since the court did not base its

child support decision on specific expenses, but on the extrapolation of presumed

child support using the guidelines for parents earning less than $150,000, any errors

in the line by line expense items is harmless.

       {¶3}   Appellant contends that the trial court did not make an independent

review of the magistrate's decision, but the record indicates the opposite. Finally,

Appellant argues that the magistrate was biased against him. Appellant does not

support this with any evidence and made no attempt to have the magistrate removed

from the case. Appellant's alleged errors are not supported by the record, and the

judgment of the trial court is affirmed.

                                   History of the Case

       {¶4}   Appellant and Appellee were divorced in 2003 and had four minor

children at the time of the divorce. Appellee was named as the residential parent,

and Appellant was ordered to pay child support of $5,417 per month. Appellant is a

physician, and his income at the time of the divorce was $521,561.            In 2009,

Appellant's income had decreased to $237,000, and child support was modified to

$4,000 per month. The oldest child was emancipated in May of 2011, and new

hearings were held to recalculate child support. In July, 2011, a magistrate reduced

child support to $3,000.     Appellee requested reconsideration of the magistrate's
                                                                                      -3-

order, which was granted.      In August of 2011, the magistrate recalculated child

support, using the extrapolation method, to $4,529.63 per month.           This was an

interim order effective while the matter was being litigated. Hearings were held on

August 23, 26, and November 18, 2011. Appellant was represented by counsel, and

Appellee appeared pro se. The magistrate issued its decision on December 15,

2011. The magistrate once again used the extrapolation method to calculate child

support in the amount of $4,529.63.

       {¶5}   Appellant filed objections, and the trial court held a hearing on the

objections on February 13, 2012. The matter was referred back to the magistrate to

prepare findings of fact addressing the issue of the needs and standard of living of

the children and the reasonable monthly expenses of the parties. The magistrate

issued those findings on March 15, 2012. The magistrate found that Appellant's

income had increased from $237,000 in 2009, to $317,450 at the time of the final

hearing. The magistrate also found that Appellee's income had decreased since the

previous child support order. The magistrate made findings regarding each of the

expenses discussed at the hearings. The magistrate found that child support would

be $4,500.94 per month, based on the calculations arising from the income,

expenses, and in-kind contributions of the parties. The magistrate found that this

amount was not significantly different than the extrapolated child support amount as

calculated from the schedule in R.C. 3119.021. The magistrate also found that the

presumed amount of $4,529.63, based on the extrapolation method, was just,

appropriate and in the best interests of the children. Appellant filed further objections

on March 20, 2012. On April 26, 2012, the trial court overruled the objections and
                                                                                   -4-

issued its judgment entry adopting the magistrate's decision. The judgment entry

stated:

       The Court has now reviewed the magistrate's findings and the

       magistrate's supplemental findings, as well as defendant's objections

       and each parties [sic] memorandums and responses.


       The Court finds that the magistrate correctly considered all evidence

       presented at the hearings, that the magistrate analyzed the evidence

       presented, addressed all necessary issues, appropriately considered

       any conflicting evidence, that the magistrate's decision is supported by

       the evidence presented, that the magistrate properly determined the

       factual issues and that the magistrate appropriately applied the law and,

       therefore, the Court hereby upholds the decision of the magistrate.

(4/26/12 J.E., p. 2.)

       {¶6}   This timely appeal followed. Appellee has not responded to the appeal,

and we “may accept the appellant's statement of the facts and issues as correct and

reverse the judgment if appellant's brief reasonably appears to sustain such action.”

App.R. 18(C).

                             ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED IN ADOPTING THE MAGISTRATE’S

       DECISION WITHOUT INDEPENDENTLY REVIEWING WHETHER

       THE MAGISTRATE PROPERLY DETERMINED THE FACTUAL

       ISSUES AND APPROPRIATELY APPLIED THE LAW.
                                                                                     -5-

      {¶7}   In Appellant's overarching assignment of error he claims that the trial

judge did not properly review the magistrate's decision.         Appellant raises four

subissues under this assignment of error. He argues that the trial court did not

independently review the magistrate's decision. He asserts that the court ignored the

law by failing to consider the needs and standard of living of the children, as required

by R.C. 3119.04(B) for parents whose combined income is over $150,000.               He

complains that the trial court improperly accepted Appellee's testimony about a

variety of expenses. Finally, Appellant states that the magistrate was biased in favor

of Appellee. None of Appellant's arguments are persuasive.

      {¶8}   Modification of a child support order is reviewed for abuse of discretion.

Pauly v. Pauly, 80 Ohio St.3d 386, 390, 686 N.E.2d 1108 (1997). The term “abuse of

discretion” implies more than an error of judgment; it implies that the court's attitude

was unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219, 450 N.E.2d 1140 (1983). Nevertheless, a trial court's discretion is

not unfettered and the mandatory statutory child support requirements must be

followed in all material respects. Sapinsley v. Sapinsley, 171 Ohio App.3d 74, 2007-

Ohio-1320, 869 N.E.2d 702, ¶8; see, also, Marker v. Grimm, 65 Ohio St.3d 139, 601

N.E.2d 496 (1992), paragraph two of the syllabus.

      {¶9}   Since this case was referred to a magistrate, and objections were filed,

the law governing a magistrate's decision is also relevant.         Civ.R. 53(D)(4)(d)

requires the trial judge to “undertake an independent review as to the objected

matters to ascertain that the magistrate has properly determined the factual issues

and appropriately applied the law.”
                                                                                      -6-

       {¶10} Appellant's first argument is that the trial judge failed to independently

review the magistrate's decision. The record indicates just the opposite. After the

magistrate filed an initial decision on December 15, 2011, Appellant filed objections.

The court held a hearing and then remanded the case back to the magistrate to

prepare findings of fact and to specifically address the issue of the needs and

standard of living of the children. That the trial court initially found the magistrate's

decision to be lacking certain findings of fact clearly indicates that the trial judge

reviewed the magistrate's decision. After the magistrate filed supplemental findings

of fact, the court ruled on Appellant's objections. In a judgment entry dated April 26,

2012, the court stated that it had reviewed the magistrate's findings and the

magistrate's supplemental findings, the objections, the memorandums, and all the

evidence in the case. The court concluded that the magistrate considered all the

conflicting evidence, addressed all the necessary issues, properly determined factual

issues, and properly applied the law.       The court then overruled the objections.

Because Appellant disagrees with the end result, he believes that the court did not

review the magistrate's decision. The record, though, does not support Appellant's

conclusion.

       {¶11} Next, Appellant claims the decision is contrary to law. The law in this

case is contained primarily in R.C. 3119.04(B):

       (B) If the combined gross income of both parents is greater than one

       hundred fifty thousand dollars per year, the court, with respect to a

       court child support order, or the child support enforcement agency, with

       respect to an administrative child support order, shall determine the
                                                                                        -7-

       amount of the obligor's child support obligation on a case-by-case basis

       and shall consider the needs and the standard of living of the children

       who are the subject of the child support order and of the parents. The

       court or agency shall compute a basic combined child support

       obligation that is no less than the obligation that would have been

       computed under the basic child support schedule and applicable

       worksheet for a combined gross income of one hundred fifty thousand

       dollars, unless the court or agency determines that it would be unjust or

       inappropriate and would not be in the best interest of the child, obligor,

       or obligee to order that amount. If the court or agency makes such a

       determination, it shall enter in the journal the figure, determination, and

       findings.

       {¶12} R.C. 3119.04(B) sets a minimum child support award for parents

making over $150,000 as “no less than the obligation that would have been

computed under the basic child support schedule and applicable worksheet for a

combined gross income of one hundred fifty thousand dollars.” The court may award

more than the minimum after considering the needs and standard of living of the child

and parents, and after determining that the minimum award would be unjust and not

in the best interest of the child, the obligor, or the obligee. Appellant is aware that the

court may extrapolate child support for parents earning over $150,000, using the

calculations applicable for parents making less than $150,000, after making the

appropriate considerations as required by the statute.        Cho, supra, at ¶15; Ellis,

supra, at ¶78-80; see also, Longo v. Longo, 11th Dist. Nos. 2008-G-2874, 2009-G-
                                                                                     -8-

2901, 2010-Ohio-3045, ¶40 (“the court may choose to extrapolate a child support

figure using the worksheet”). Child support is extrapolated using the child support

table found in R.C. 3119.021, which was originally designed to calculate support for

those parents making up to $150,000.

       {¶13} This case is remarkably similar to Ellis, in which we stated:

       We conclude that the trial court did not abuse its discretion in making

       these [child support] awards.      The court properly considered the

       qualitative needs and standard of living of the parties and the children.

       Namely, the court considered the fact that the five children participate in

       many expensive extracurricular activities, and customarily wear

       designer clothing. In fact, both parties agreed that the children enjoy a

       high standard of living. George admitted that the children do not lack

       for anything.   The court also considered the high standard of living

       enjoyed by the parents.        Suzanne's testified about her monthly

       expenses and presented an affidavit showing the same. George failed

       to present much evidence about his expenses, but the court considered

       the fact that George has the ability to run certain expenses, i.e., cars,

       cell phones and country club dues, through his corporation.

Id. at ¶80.

       {¶14} In the instant case, the magistrate considered the expenses and

standard of living of the children and the parents in great detail, much more detail

than in the Ellis case. In both cases, the expenses were established by testimony
                                                                                      -9-

and affidavits. In both cases the trial court then used the extrapolation method to

determine child support. Based on our recent precedent in both the Cho and Ellis

cases, there is no abuse of discretion in the manner in which the magistrate and the

trial court calculated child support using the extrapolation method after considering

the expenses and standard of living of the children and the parents.

       {¶15} Appellant also objects to the values attributed to many specific

expenses that were established primarily by testimony from Appellee.           Appellant

does not consider testimony in open court to be sufficient evidence to prove monthly

or annual expenses.      Appellant is mistaken.     Witness testimony alone can be

sufficient to establish expenses in the context of establishing child support. Hannum

v. Hannum, 5th Dist. No. 1994 CA 55, 1995 WL 497700 (July 27, 1995).

Furthermore, much of Appellant's own evidence attempting to invalidate the trial

court's child support calculation is based on nothing other than his own testimony.

He testified about various extra expenditures he made for the children that were used

to reduce his child support obligation. (8/23/2011 Tr., pp. 148ff.) He testified that his

house payment was “[r]oughly [$]1,200”. (8/23/11 Tr., p. 149.) He testified his car

payment was “around $800 a month.” (8/23/11 Tr., p. 151.) He testified as to rough

calculations of various monthly expenses such as groceries, telephone bills, cable

television, his home alarm system, and so on. (8/23/11 Tr., pp. 154ff.) Appellant

insisted he had paperwork to support these figures, but no supporting documents

were admitted as evidence. Appellant cannot claim error in the trial court's reliance

on Appellee’s testimony about her expenses when Appellant himself tried to establish

his own expenses solely through his testimony. This may be seen to fall under the
                                                                                   -10-

headings of “invited error” (since Appellant induced any error by relying solely on his

own testimony to establish expenses), and harmless error (since the court properly

relied on the “extrapolation method” as described in our Cho decision rather than on

any specific calculation of expenses). “Under the invited-error doctrine, a party is not

permitted to take advantage of an error that she herself invited or induced the court

to make.” Anderson v. Anderson, 147 Ohio App.3d 513, 528, 771 N.E.2d 303 (7th

Dist.2002). See, also, Linam v. Linam, 7th Dist. No. 02 CO 60, 2003-Ohio-7001, ¶45

(trial court's mention of additional reasons for deviating from the child support

guidelines was harmless after the court had correctly stated that the deviation was

based on the parties’ shared parenting agreement.)

      {¶16} Importantly, R.C. 3119.04(B) only requires the court to “consider” the

needs and standard of living of the children and parents.         There is no formula

provided or required. Since the court is not required to base child support award on

some type of exact calculation of need or expense when the parties’ income is over

$150,000, no error can exist if the court's child support award does not exactly match

the claimed expenses.

      {¶17} Appellant's claim that the magistrate committed judicial misconduct by

acting as Appellee's advocate is not supported by the record. This is a fairly typical

case where a party produced some documentary evidence to establish expenses

and then supplemented those documents with testimony. The magistrate determined

that Appellee's written summary of expenses understated those expenses due to

Appellee's defensiveness in interacting with Appellant. Thus, the magistrate believed

Appellee's live testimony more than the written estimates she had submitted. The
                                                                                   -11-

magistrate made a credibility determination, and as the trier-of-fact, was certainly

entitled to do so. James v. Maroun's Motors, Inc., 7th Dist. No. 06-MA-83, 2007-

Ohio-2865, ¶60, citing Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80,

461 N.E.2d 1273 (1984).       The magistrate does not appear to be acting as the

advocate of either party, but as the trier-of-fact, which was proper.

       {¶18} Appellant claims that the magistrate's interpretation of the evidence

shows that it was not acting “fairly and impartially” and was clearly biased. Appellant

also asserts that the court engaged in an ex parte communication with Appellee, and

violated the Code of Judicial Conduct. These accusations appear to be based on

two items: the estimate of Appellee's pet expenses as $100; and value of school

care expenses of $200 per month.         Appellant admits that there was testimonial

evidence presented about the $200 child care expense, and so it is unclear why he

believes this finding was improper. Appellant's citation to pet care expenses of $100

is not in the record. The supplemental findings of the magistrate issued March 15,

2012, lists the amount for “[p]ets 2 dogs plus cats” as “[u]nknown.”           (3/15/12

Supplemental Magistrate’s Findings, ¶j.) Again, counsel's argument regarding the

alleged bias of the magistrate is not supported by the record.

       {¶19} Further, Appellant never requested that the magistrate be removed

from the case. Civ.R. 53(D)(6) provides that disqualification of a magistrate for bias

or other cause is within the discretion of the court “and may be sought by motion filed

with the court.”   If such a motion is never filed, then there can be no abuse of

discretion in the court's failure to disqualify the magistrate from the case. Failure to

file the motion is sufficient grounds for overruling an assignment of error regarding
                                                                                 -12-

alleged bias of a magistrate. Patton v. Patton, 10th Dist. No. CT2009-0031, 2010-

Ohio-2096, ¶79.

       {¶20} For all the aforementioned reasons, Appellant's assignment of error and

four subissues are overruled.        Appellant has shown no error in the modified

calculation of child support. The court considered the evidence presented by both

parties regarding their income, expenses, standard of living, and in-kind

contributions.   The parents had a combined income of over $373,000, and child

support was extrapolated based on the standard child support calculations for

parents earning less than $150,000. The trial court was permitted to do this based

on our prior decisions in Cho and Ellis. Using the extrapolation method, child support

was set at $4,529.63. There was no abuse of discretion in this calculation, and the

judgment of the trial court is affirmed.


Donofrio, J., concurs.

DeGenaro, P.J., concurs.